    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 1 of 24 PageID #:74




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

AARON KAPP, individually and as the               )
representative of a class of similarly situated   )
persons,                                          )
                           Plaintiff,             )   No. 19-cv-00355
                                                  )
             v.                                   )   Hon. Matthew F. Kennelly
                                                  )   Mag. Judge Susan E. Cox
CULLIGAN INTERNATIONAL COMPANY,                   )
EASTERN WISCONSIN WATER                           )   CLASS ACTION
CONDITIONING CO., CULLIGAN SOFT                   )
WATER SERVICE CO., and UNCO DATA                  )   JURY TRIAL DEMANDED
SYSTEMS, INC.                                     )
                    Defendants.                   )

                     AMENDED CLASS ACTION COMPLAINT

      Plaintiff, Aaron Kapp (“Plaintiff” or “Kapp”), brings this first amended class-

action complaint on behalf of himself and a class of similarly-situated persons

against defendants Culligan International Company, Eastern Wisconsin Water

Conditioning Co., Culligan Soft Water Service Co., and Unco Data Systems, Inc.

(collectively, “Defendants” or “Culligan”1) for damages and other relief from their

practice of initiating, or causing the initiation of, telephone calls using an artificial

or prerecorded voice to deliver a message that introduces an advertisement or

constitutes telemarketing, without the called party’s prior express written consent

as required by the Telephone Consumer Protection Act, 47 U.S.C. § 227. Kapp seeks

statutory damages and other relief for himself and all other class members. Kapp’s

allegations are based on information and belief and the investigation of counsel,

except those pertaining to his own actions, which are based on personal knowledge.

1     Hereinafter, “Culligan®” will refer to the Culligan Water brand name.
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 2 of 24 PageID #:75




                                   INTRODUCTION

      1.     Kapp seeks class-wide relief against Culligan for violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, and the regulations the

Federal Communications Commission (“FCC”) has prescribed thereunder, 47 C.F.R.

§ 64.1200 (collectively, the “TCPA”).

      2.     Kapp received a prerecorded call from (952) 908-2228 to his residential

landline telephone number, without his prior express written consent, asking him to

contact his local Culligan dealer at (262) 547-1862 to schedule “required

maintenance” on his drinking water system.

      3.      Culligan initiated, or caused to be initiated, telephone calls using a

prerecorded2 voice for the “dual purpose” of providing information and advertising

the availability or quality of goods and services without the prior express written

consent of the called party. 47 U.S.C. § 227(a)(4); 47 C.F.R. § 64.1200(a).

      4.     To obtain prior express written consent, telemarketers must tell

consumers the telemarketing will be done with a prerecorded voice and that consent

is not a condition of purchase. 47 C.F.R. § 64.1200(a), (f)(8)(i).

      5.     The TCPA grants consumers a private right of action, with a provision

for $500 or the actual monetary loss in damages for each violation, whichever is

greater, and treble damages for each willful or knowing violation. 47 U.S.C §

227(b)(3). On behalf of himself and all others similarly-situated, Kapp seeks

statutory damages for each violation of the TCPA by Culligan.


2    “Prerecorded” messages or calls refer to “artificial or prerecorded voice”
messages and calls.
                                            2
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 3 of 24 PageID #:76




      6.     On behalf of the Class, Kapp also seeks an injunction requiring

Culligan to cease all unlawful phone calls, together with costs and attorneys’ fees.

                                      PARTIES

      7.     Plaintiff Aaron Kapp is a natural person, a citizen of the State of

Wisconsin, and resides in Wauwatosa, Milwaukee County, Wisconsin.

      8.     Defendant Culligan International Company (“International”) is a

Delaware corporation, headquartered at 9399 West Higgins Road, #1100, Rosemont,

Illinois and its registered agent is C T Corporation System, 208 South La Salle

Street, Suite 814, Chicago, Illinois 60604.

      9.     Eastern Wisconsin Water Conditioning Co. (“Eastern Wisconsin

Water”) is a Minnesota corporation, headquartered at 6030 Culligan Way,

Minnetonka, Minnesota 55345.

      10.    Culligan Soft Water Service Co. (“Culligan Soft Water”) is a Minnesota

corporation, headquartered at 6030 Culligan Way, Minnetonka, Minnesota 55345.

Culligan Soft Water sometimes does business under the name “Culligan of

Belleville, Illinois” and operates a dealer at 17 Rebel Parkway, Belleville, Illinois

62226.

      11.    Both Eastern Wisconsin Water and Culligan Soft Water do business

under the name “Culligan Water Conditioning of Waukesha, Wisconsin” and

operate a dealer at 1801 Pewaukee Road, Waukesha, Wisconsin 53188 (the

“Waukesha Dealer”). The phone number for the Waukesha Dealer is (262) 547-1862.




                                              3
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 4 of 24 PageID #:77




       12.   Both Eastern Wisconsin Water and Culligan Soft Water (collectively

“Franchisees”) are franchisees of International.

       13.   Unco Data Systems, Inc. (“Unco”) is a Minnesota corporation,

headquartered at 6030 Culligan Way, Minnetonka, MN 55345. Unco is a subsidiary

of Culligan Soft Water. One of Unco’s phone numbers is (952) 908-2228.

       14.   Unco is a professional software and technology company that provides

services such as telephone advertising to the water industry, including Culligan and

the Franchisees.

       15.   As part of its services, Unco transmits phone calls on behalf of

International and the Franchisees, including to phone numbers of Illinois residents.

Unco leaves prerecorded messages on behalf of International and the Franchisees

that provide a call-back number for the local dealer, including dealers located in

Illinois.

       16.   Eastern Wisconsin Water, Culligan Soft Water, and Unco all share

common ownership and a CEO by the name of “John Packard.”

                           JURISDICTION AND VENUE

       17.   Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claim arises under the TCPA, a federal statute.

       18.   Personal jurisdiction exists in Illinois because International is

headquartered in Illinois, a substantial portion of conduct took place in Illinois, and

Defendants transacted business and made or performed contracts substantially




                                          4
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 5 of 24 PageID #:78




connected with the State, including the franchise agreements between International

and the Franchisees discussed herein.

      19.     Venue is proper in this District of Illinois because this case was

removed to this District from the Cook County Circuit Court pursuant §§ 1441 and

1446, International is headquartered in this District, Defendants have sufficient

contacts with this District, and a significant portion of the relevant events took

place here.

              BACKGROUND AND ENFORCEMENT OF THE TCPA
      20.     This case challenges Culligan’s practice of initiating, or causing the

initiation of, prerecorded telephone calls that include or introduce an advertisement

or constitute telemarketing without the prior express written consent of the called

party.3 The written consent to receive such calls must be signed and sufficient to

show that the consumer received “clear and conspicuous disclosure” of the

consequences of providing the requested consent.4 To get such consent,

telemarketers must also tell consumers the telemarketing will be done with a

prerecorded or artificial voice and that consent is not a condition of purchase. 5 Kapp



3     See Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 27 FCC Rcd 1830,
1831, ¶¶1-2, 1839, ¶24 (2012) (2012 TCPA Order) (“[R]equiring prior written
consent will better protect consumer privacy because such consent requires
conspicuous action by the consumer—providing permission in writing—to authorize
autodialed or prerecorded telemarketing calls....”); 47 C.F.R. § 64.1200(a). See also
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, CG Docket No. 02-278, Declaratory Ruling and Order, 30 F.C.C. Rcd. 7961,
7967, ¶¶4 & 9 (2015) (2015 TCPA Order).
4     2012 TCPA Order, supra, at 1844, ¶ 33.
5     47 C.F.R. § 64.1200(a)(2), (f)(8)(i).
                                              5
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 6 of 24 PageID #:79




did not give Culligan any prior express written consent to initiate, or cause to be

initiated, prerecorded voice messages or calls to his telephone.

      21.    The TCPA provides that “[i]t shall be unlawful for any person within

the United States, or any person outside the United States if the recipient is located

within the United States —

      (A) to make any call (other than a call made for emergency purposes or
      made with the prior express consent of the called party) using any
      automatic telephone dialing system or an artificial or prerecorded
      voice--
      […]
      (iii) to any telephone number assigned to a paging service, cellular
      telephone service, specialized mobile radio service, or other radio
      common carrier service, or any service for which the called party is
      charged for the call, unless such call is made solely to collect a debt
      owed to or guaranteed by the United States;

      (B) to initiate any telephone call to any residential telephone line using
      a prerecorded or artificial voice to deliver a message without the prior
      express consent of the called party, unless the call is initiated for
      emergency purposes, is made solely pursuant to the collection of a debt
      owed to or guaranteed by the United States, or is exempted by rule or
      order by the [Federal Communications Commission (FCC)] under
      paragraph (2)(B).

47 U.S.C. § 227(b)(1).

      22.    The TCPA delegates authority to the FCC to ban artificial or

prerecorded voice calls, § 227(b)(2)(A), and to exempt particular types of calls from

the law’s requirements, § 227(b)(2)(B), (C).

      23.    The provision referenced in section 227(b)(2)(B) states that the FCC

“shall prescribe regulations to implement the requirements of this subsection” and

that the agency:




                                           6
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 7 of 24 PageID #:80




       (B) may, by rule or by order, exempt from the requirements of
          paragraph (1)(B) of this subsection, subject to such conditions as the
          Commission may prescribe—
              (i) calls that are not made for a commercial purpose; and
              (ii) such classes or categories of calls made for commercial
              purposes as the Commission determines
              (I) will not adversely affect the privacy rights that this section is
              intended to protect; and
              (II) do not include the transmission of any unsolicited
              advertisement.
Id. § 227(b)(2)(B).
       24.    The FCC regulations provide in pertinent part that no person or

entity may initiate any telephone call that includes or introduces an advertisement

or constitutes telemarketing, using an artificial prerecorded voice, to any cellular or

landline telephone with the prior express written consent of the called party.6 47

C.F.R. § 64.1200(a)(2) & (3).




6       “The term advertisement means any material advertising the commercial
availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).
         “The term telemarketing means the initiation of a telephone call or message
for the purpose of encouraging the purchase or rental of, or investment in, property,
goods, or services, which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).
         “The term prior express written consent means an agreement, in writing,
bearing the signature of the person called that clearly authorizes the seller to
deliver or cause to be delivered to the person called advertisements or
telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory
authorizes such advertisements or telemarketing messages to be delivered.” 47
C.F.R. § 64.1200(f)(8).
        “The written agreement shall include a clear and conspicuous disclosure
informing the person signing that: (A) By executing the agreement, such person
authorizes the seller to deliver or cause to be delivered to the signatory
telemarketing calls using an automatic telephone dialing system or an artificial or
prerecorded voice; and (B) The person is not required to sign the agreement (directly
                                            7
     Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 8 of 24 PageID #:81




        25.     The FCC explains:

               “[A] consumer’s written consent to receive telemarketing
        robocalls must be signed and be sufficient to show that the consumer:
        (1) received ‘clear and conspicuous disclosure’ of the consequences of
        providing the requested consent, i.e., that the consumer will receive
        future calls that deliver prerecorded messages by or on behalf of a
        specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the
        consumer designates. In addition, the written agreement must be
        obtained ‘without requiring, directly or indirectly, that the agreement
        be executed as a condition of purchasing any good or service.’ Finally,
        should any question about the consent arise, the seller will bear the
        burden of demonstrating that a clear and conspicuous disclosure was
        provided and that unambiguous consent was obtained.”7

        26.     Culligan was required to comply with the “prior express written

consent” rule now in effect by October 16, 2013, even for calls for which Culligan

had obtained consent (if any) under the FCC’s prior rule.8

        27.      Culligan’s prerecorded telephone calls contained a customer service

element by including the reminder to schedule “required maintenance” on a

consumer’s drinking water system, but were motivated in part by the desire to

ultimately offer additional goods or services for sale once the consumer called back

to schedule an appointment.



or indirectly), or agree to enter into such an agreement as a condition of purchasing
any property, goods, or services.” 47 C.F.R. § 64.1200(f)(8)(i).
7     See Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 27 FCC Rcd 1830,
1831,    ¶¶1-2,     1844,   ¶    33    (2012)    (“2012   Order”).   See    also
                                                            (“Robocalls are calls made
https://www.fcc.gov/consumers/guides/stop-unwanted-robocalls-and-texts
with an autodialer or that contain a message with a prerecorded or artificial
voice.”).
8      2015 Order, supra, at 8015, ¶100 (“It follows that the rule applies per call
and that telemarketers should not rely on a consumer’s written consent obtained
before the current rule took effect if that consent does satisfy the current rule.”).
                                                    8
    Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 9 of 24 PageID #:82




      28.   The FCC explains:

      The so-called “dual purpose” calls described in the record—calls from
      mortgage brokers to their clients notifying them of lower interest rates,
      calls from phone companies to customers regarding new calling plans,
      or calls from credit card companies offering overdraft protection to
      existing customers—would, in most instances, constitute “unsolicited
      advertisements,” regardless of the customer service element to the call.
      The Commission explained in the 2002 Notice that such messages may
      inquire about a customer’s satisfaction with a product already
      purchased, but are motivated in part by the desire to ultimately sell
      additional goods or services. If the call is intended to offer property,
      goods, or services for sale either during the call, or in the future (such
      as in response to a message that provides a toll-free number), that call
      is an advertisement.9

      29.   A person or other entity that contracts out its telephone marketing

“may be held vicariously liable under federal common law principles of agency for

violations of … section 227(b) … that are committed by third-party telemarketers.”

In re Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574, ¶ 1

(2013) (“DISH Network”).

      30.   Under principles of agency and apparent authority, International and

the Franchisees are vicariously liable for the prerecorded telemarketing calls that

Unco transmitted to Plaintiff and the proposed Class members.

      31.    International and the Franchisees ratified and accepted the benefits of

Unco’s prerecorded telemarketing calls.




9     2003 Order, supra, at 14097-98, ¶ 142.
                                          9
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 10 of 24 PageID #:83




                                        FACTS

      A.       Culligan’s prerecorded voice phone calls.

      32.      Kapp is a homeowner who bought a home with a Culligan® water

filtration system already installed.

      33.      Soon after purchasing the home, Kapp scheduled a maintenance

inspection of his Culligan® water filtration system with the Waukesha Dealer.

      34.      As part of the maintenance inspection, the Waukesha Dealer recorded

Kapp’s phone number into Culligan’s records. Kapp did not sign any written

agreement with Culligan consenting to receive calls using a prerecorded voice.

      35.      Any agreement or document signed by Kapp with Culligan listing his

telephone number did not contain a “clear and conspicuous” disclosure that: (a) by

signing the agreement and providing his telephone number, Kapp consented to

receive future calls using a prerecorded voice by or on behalf of Culligan, (b) Kapp

agreed unambiguously to receive such calls at his telephone number, and (c) that

executing the agreement was not a condition of purchasing Culligan’s goods or

services.

      36.      Kapp received home filtration water service for a few years after

purchasing the home, then discontinued the service and had the equipment

disposed of.

      37.      While Kapp received Culligan’s water service, the invoicing, literature,

and business cards provided included a generic Culligan® advertisement and did

not identify any particular Culligan entity.



                                           10
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 11 of 24 PageID #:84




      38.    After Kapp discontinued his water service, Kapp received prerecorded

calls to his telephone number. The caller id listed a phone number later discovered

to be Unco’s, and the prerecorded voice message left the phone number for the

Waukesha Dealer.

      39.    The prerecorded voice message left on Plaintiff’s voicemail on or about

July 8, 2018, stated:

      I am calling from Culligan to let you know this is the final reminder to
      schedule the required maintenance on your drinking water system.
      Maintenance is critical in extending the life of your system plus
      provides the high-quality drinking water you have grown to know and
      trust from Culligan. Please call us as soon as possible to schedule the
      required maintenance with one of our certified technicians. You can
      reach our local office at (262) 547-1862. Again, the number is (262)
      547-1862. Press star if you would like to listen to this message again.
      Thank you for trusting Culligan with your water needs.

      40.     The message used a robotic sounding voice, there was the lack of a

human voice on the line, and the content of the message was generic to indicate that

the call was prerecorded.

      41.    Unco’s prerecorded calls included a message as a “final reminder” to

Kapp to schedule “required maintenance” on his drinking water system and asked

him to call the Waukesha Dealer to schedule the service.

      42.    The telephone number given in the prerecorded voice message was the

same number listed on the Waukesha Dealer’s invoicing provided when Kapp had

received Culligan’s drinking water service.




                                         11
     Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 12 of 24 PageID #:85




        43.   The prerecorded calls originated with a phone number for Unco: (952)

908-2228. However, the message left the number for the local Culligan dealer; in

Kapp’s case, the Waukesha Dealer: (262) 547-1862.

        44.   Unco is a technology company that provides services to the water

industry. Unco pre-programmed each prerecorded message to leave the contact

number for the local Culligan dealer in the called party’s geographic area.

        45.   The prerecorded message did not include any contact number or option

to be removed from the call list.

        46.   Kapp received similar, if not identical, telephone calls at the same

telephone number in prior years after discontinuing Culligan’s filtration water

system at his home. On at least one occasion, Kapp called the number in the

message and asked to be removed from the call list and was advised that only

“corporate” could remove Kapp’s number.10

        47.   After Kapp complained to the number provided in the message and

asked to be removed from the call list, Culligan continued to transmit calls to

Kapp’s landline – including the above-described July 2018 message – using a

prerecorded voice to deliver messages with a “final reminder” to schedule “required

maintenance” on his drinking water system.

        48.   Culligan’s unconsented-to prerecorded phone calls damaged Kapp.

Kapp lost the use of his telephone while receiving the calls and listening to the


10     Kapp called the number in the message for the Waukesha Dealer, explained
that he no longer had a Culligan water system, and asked to be removed from the
call list. The Waukesha Dealer advised that it could not remove Kapp’s phone
number or stop the calls because it was a “corporate thing.”
                                         12
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 13 of 24 PageID #:86




messages, and telephone minutes and voicemail storage while receiving and storing

the messages. The calls interrupted Kapp’s privacy. Each call wasted his time.

      49.    The lack of a live person on the line was frustrating for Kapp, as well

as the lack of an option to be removed from the call list even by calling the number

provided in the message and speaking with a representative directly, whereby Kapp

was placed in a position to receive additional solicitation and advertisement of

Culligan goods and services.

      50.    Culligan initiated, or caused the initiation of, telephone calls using a

prerecorded voice to deliver an advertising or telemarketing message without the

requisite prior express written consent of the called party.

      51.    Culligan also initiated, or caused the initiation of, prerecorded

telephone calls that introduced an advertisement or constituted telemarketing that

did not include an opt-out mechanism or provide a toll-free telephone number that

permitted Kapp to make a do-not-call request. 47 C.F.R. § 64.1200(b).

        B.    International and the Franchisees’ liability for Unco’s calls.

      52.    International and the Franchisees jointly hired Unco as their agent to

implement a program using a prerecorded voice to call phone numbers stored in

Culligan’s database to deliver a reminder to schedule annual maintenance on

Culligan® drinking water systems.

      53.    The prerecorded calls were placed from Unco’s 952-908-2228 phone

number, but the prerecorded messages were programmed to provide the phone

number for the local Culligan dealer.



                                          13
     Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 14 of 24 PageID #:87




        54.   The purpose of Unco’s telephone advertising program was to encourage

the sale of Culligan’s products and services, in particular, Culligan® water filters,

which International recommended replacing annually.11

        55.   Unco, acting in concert with International and the Franchisees, placed

the unlawful calls.

        56.   International and the Franchisees approved or authorized Unco to

promote the Culligan® brand through the use of prerecorded voice calls, and

International and the Franchisees had the ability, through their authorization, to

oversee the conduct of Unco.

        57.   The prerecorded calls were initiated by Unco under International’s

franchise agreements, which include provisions governing advertising.

        58.   Through its franchise agreements, International gave the Franchisees

actual or apparent authority to launch a “Culligan” call campaign and to use Unco

as a subagent to make the calls.

        59.   International and the Franchisees are vicariously liable for Unco’s

prerecorded calls, jointly benefitted from Unco’s prerecorded calls, and ratified

Unco’s conduct.

        60.   Consumers from multiple states, including Illinois, have complained

about receiving calls from Unco’s 952-908-2228 phone number.12



11
       WHEN TO REPLACE WATER FILTERS ON DRINKING WATER FILTRATION SYSTEMS,
https://www.culligan.com/home/solution-center/resources/when-to-replace-filters-on-
culligan-drinking-water (last visited February 26, 2019).
12     Consumers in Arizona and Pennsylvania previously complained of telephone
harassment by “Culligan” from the same telephone number, stating, for example,
                                         14
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 15 of 24 PageID #:88




      61.    After receiving consumer complaints, knowing that Unco’s calls were

unlawful, International and the Franchisees continued to accept business flowing

from the campaign.

                           TCPA CLASS ALLEGATIONS

      62.    Kapp brings this action against Culligan for violations of the TCPA on

behalf of a nationwide class pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

      63.    Kapp brings this action against Culligan on behalf of a class of all

persons who were called using a prerecorded voice that transmitted an advertising

or telemarketing message from Culligan without prior express written consent.

      64.    On behalf of himself and a class of others, Kapp seeks statutory

damages for each violation of the TCPA, trebling of the statutory damages if the

Court determines Culligan’s violations were knowing or willful, injunctive relief,

and all other relief the Court deems appropriate under the circumstances.

      65.    The TCPA class is defined as:

             All persons in the United States (1) who received a prerecorded
             telephone call or voice message, (2) to schedule maintenance or
             offer service on a Culligan water system, (3) on or after
             December 14, 2014, and (4) without prior express written
             consent.

Kapp anticipates modifying the proposed class definition, including proposing

subclasses where appropriate, after discovery about the scope and breadth of the




“Message telling me it is time to service filter on my Water Softener which I have
not had for over 3 years and they never changed it then,” (AZ) and “Culigan
reminder to change system. Call local office at (814) 357-8410. I have not used
Culligan for many years.” (PA).
                                          15
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 16 of 24 PageID #:89




practice at issue and will do so through either an amended complaint, a motion for

class certification, or both.

       66.    Excluded from the class are Culligan, any entity in which Culligan has

a controlling interest, each of their officers or legal representatives, and any Judge

assigned to this action, including his or her immediate family.

       67.    This action is brought and may properly be maintained as a class

action pursuant to Fed. R. Civ. P. 23. This action satisfies Rule 23(a)’s numerosity,

commonality, typicality, and adequacy requirements. Furthermore, the questions of

law or fact that are common in this action predominate over any individual

questions of law or fact making class representation the superior method to

adjudicate this controversy under Rule 23(b)(3).

                                Numerosity/impracticality of joinder.

       68.    On information and belief, the class consists of more than 39 persons

and, thus, is so numerous that individual joinder of each member is impracticable.

The precise number of class members and their identities are unknown to Kapp, but

will be obtained from Culligan’s records or the records of third parties.

                                           Commonality.

       69.    There is a well-defined community of interest and there are common

questions of law and fact that predominate over any questions affecting only

individual members of the class. These common legal and factual questions, which

do not vary from one class member to another, and which may be determined




                                              16
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 17 of 24 PageID #:90




without reference to the individual circumstances of any class member, include, but

are not limited to the following:

      a.     Whether Culligan initiates or causes the initiation of telephone calls
             using a prerecorded or artificial voice to deliver messages advertising
             the commercial availability or quality of Culligan’s property, goods, or
             services or for the purpose of encouraging the purchase or rent of, or
             investment in, Culligan’s property, goods or services;

      b.     Whether Culligan obtained prior express written consent initiate or
             cause the initiation of telephone calls using a prerecorded or artificial
             voice to deliver messages advertising the commercial availability or
             quality of Culligan’s property, goods, or services or for the purpose of
             encouraging the purchase or rent of, or investment in, Culligan’s
             property, goods or services;

      c.     Whether Culligan violated the TCPA;

      d.     Whether Kapp and the other members of the Class are entitled to
             statutory damages under the TCPA;

      e.     Whether Culligan’s actions were knowing or willful and, if so, whether
             the Court should treble the statutory damages awarded to Kapp and
             the other members of the Class; and

      f.     Whether Kapp and members of the Class are entitled to equitable
             relief, including but not limited to injunctive relief.

                                Adequacy of representation.

      70.    Kapp is an adequate representative of the class because his interests

do not conflict with the interests of the class he seeks to represent. Kapp is

committed to the vigorous prosecution of this action, Kapp has retained counsel

competent and experienced in complex TCPA class action litigation, and Kapp

intends to vigorously prosecute this action. Kapp and his counsel will fairly and

adequately protect the interest of members of the class.




                                         17
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 18 of 24 PageID #:91




 A class action is the superior method of adjudicating the common questions of law
                 or fact that predominate over individual questions.

      71.    A class action is superior to other available methods for the fair and

efficient adjudication of this lawsuit, because individual litigation of the claims of

all class members is economically unfeasible and procedurally impracticable. The

likelihood of individual class members prosecuting separate claims is remote, and

even if every class member could afford individual litigation, the court system

would be unduly burdened by individual litigation of such cases. Plaintiff knows of

no difficulty to be encountered in the management of this action that would

preclude its maintenance as a class action. Relief concerning Plaintiff’s rights under

the laws herein alleged and with respect to the class would be proper. Plaintiff

envisions no difficulty in the management of this action as a class action.

                COUNT I - VIOLATION OF THE TELEPHONE
            CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

      72.    Kapp incorporates the preceding paragraphs as though fully set forth

herein, and brings Count I individually and on behalf of others similarly situated.

      73.    The TCPA prohibits initiating, or causing the initiation of, calls that

use a prerecorded or artificial voice to deliver an advertising or telemarketing

message without the prior express consent of the called party or an emergency

purpose. 47 U.S.C. § 227(b)(1); 47 C.F.R. § 64.1200(a).

      74.    Culligan initiated, or caused the initiation of, telephone calls that

introduced an advertisement or constituted telemarketing without the prior express

written consent of the called party and for no emergency purpose in violation of 47

U.S.C. § 227.
                                          18
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 19 of 24 PageID #:92




      75.    Culligan’s prerecorded telephone calls to Kapp and the other class

members included or introduced an advertisement or constituted telemarketing. 47

C.F.R. § 64.1200(a).

      76.    The nominal purpose of the prerecorded calls was to schedule “required

maintenance” on a Culligan water system, but the primary purpose was to advertise

and telemarket the commercial availability or quality of Culligan property, goods,

or services, and to schedule a visit to the home by a Culligan representative to

encourage the purchase of Culligan property, goods, or services.

      77.    The prerecorded telephone calls were designed to schedule an

appointment with a Culligan representative intended to offer Culligan’s goods or

services for sale upon inspection of the water service and water treatment system.

      78.    Culligan did not obtain Kapp’s prior express written consent to

transmit or deliver prerecorded calls.

      79.    Kapp did not enter into a signed agreement with Culligan that (a)

identified Kapp’s telephone number and (b) disclosed that agreeing to the recorded

messages was not a precondition to purchasing Culligan’s goods and services.

      80.    Kapp called the number referenced in the message and clearly

expressed a desire to receive no further calls and be removed from the call list, but

he continued to receive the same prerecorded calls.

      81.    Culligan made the calls without an emergency purpose.

      82.    The calls did not include a mechanism for Kapp to opt of receiving

additional calls or a toll-free phone number to call to be removed from the list.



                                          19
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 20 of 24 PageID #:93




      83.    Culligan’s violations of the TCPA were knowing and willful. Culligan

attempted to disguise the true nature of the calls by delivering a message with a

time-sensitive warning as a “final reminder” to schedule “required maintenance”

and to call back “as soon as possible.” The calls were intended to advertise the

commercial availability of Culligan property, goods, or services and to provide the

called party with a false sense of urgency to schedule a visit whereby a local

Culligan dealer could encourage the purchase of additional Culligan property,

goods, or services.

      84.    Culligan knowingly and willfully initiated the prerecorded calls

without taking obtaining prior express written consent from consumers, written or

otherwise.

      85.    Culligan knowingly and willfully initiated the calls without providing

any function to opt out of the calls.

      86.    Kapp and the class seek to recover statutory damages, and, if the

Court determines that the violations were knowing or willful, treble damages.

      87.    The TCPA provides a private right of action as follows:

             3. Private right of action. A person may, if otherwise permitted by the
             laws or rules of court of a state, bring in an appropriate court of that
             state:

             (A) An action based on a violation of this subsection or the regulations
             prescribed under this subsection to enjoin such violation,

             (B) An action to recover for actual monetary loss from such a violation,
             or to receive $500 in damages for each such violation, whichever is
             greater, or

             (C) Both such actions.

                                         20
     Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 21 of 24 PageID #:94




47 U.S.C. § 227(b)(3).

        88.   Culligan’s practice caused actual harm to Kapp and the class, not only

because they were subjected to the aggravation that necessarily accompanies

telemarketing, but also because such messages or calls use voicemail or answering

machine storage capacity and are an intrusion upon privacy and seclusion.13

        89.   Pursuant to 47 U.S.C. § 227(b)(3)(B), Culligan is liable to Kapp for at

least $500 per call.

        90.   If Culligan’s actions were knowing or willful, then the Court has the

discretion to increase the statutory damages up to three times the amount. 47

U.S.C. § 227(b)(3).

        91.   Moreover, pursuant to 47 U.S.C. § 227(b)(3)C), if the Court determines

that Culligan’s conduct was willful or knowing, then Kapp respectfully requests

that the Court treble the damages under 47 U.S.C. § 227(b)(3)(C) to $1,500 per call.

        92.   For these reasons, Kapp and the other class members seek an award of

statutory damages ($500), trebling (to $1,500), for each of the subject calls, as

provided by to 47 U.S.C. § 227(b)(3)(C).

        93.   The Court should enjoin Culligan from making future prerecorded

message and calls without the prior express written consent of the called party.




13      2003 Order, supra, at 14096-97, ¶¶ 137-38.

                                           21
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 22 of 24 PageID #:95




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Aaron Kapp, individually and on behalf of all other

similarly situated, demands judgment in his favor and against Defendants as

follows:

      A.    That the Court adjudge and decree that the present case may be
            properly maintained as a class action, appoint Plaintiff as the
            representative of the class, and appoint Plaintiff’s counsel as counsel
            for the class;

      B.    That the Court award Plaintiff and all others similarly situated
            statutory damages;

      C.    That the Court award damages of at least $500 per phone call at issue
            for the underlying TCPA violations pursuant to 47 U.S.C. §
            227(b)(3)(B);

      D.    That the Court increase the statutory damages to $1,500 per call at
            issue pursuant to 47 U.S.C. § 227(b)(3)(C);

      E.    That the Court award any other relief this Honorable Court deems
            equitable and just, including injunctive relief; and

      F.    That the Court award costs and such further relief as the Court may
            deem just and proper.




                                       22
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 23 of 24 PageID #:96




Dated: March 7, 2019                 Respectfully submitted,
                                     AARON KAPP, individually and
                                     as the representative of a class of
                                     similarly-situated persons,

                                     /s/ Phillip A. Bock

Ilan Chorowsky                         Phillip A. Bock (6224502)
Mark Bulgarelli                        Tod A. Lewis (6256282)
Adam Urbanczyk, Of Counsel             David M. Oppenheim (6278171)
Progressive Law Group, LLC             Mara A. Baltabols (6299033)
1570 Oak Ave. Suite 103                Bock, Hatch, Lewis & Oppenheim, LLC
Evanston, IL 60201                     134 N. La Salle Street, Suite 1000
Tel: (312) 787-2717                    Chicago, IL 60602
courts@progressivelaw.com              Tel: (312) 658-5501
                                       service@classlawyers.com




                                       23
   Case: 1:19-cv-00355 Document #: 18 Filed: 03/07/19 Page 24 of 24 PageID #:97




                          CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on March 7, 2019, the
foregoing was filed using the Court’s CM/ECF System which will send notification
of such filing to all counsel of record.




                                            /s/ Phillip A. Bock
                                            One of Plaintiff’s Attorneys




                                       24
